DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending in this application.
Response to Amendment
Claims 1-10 are amended.
Response to Arguments
Applicant's arguments filed 12/20/2020 have been fully considered but they are not persuasive. 	Regarding claims 1 and 2, applicant argues that Kaku U.S. Patent Application 2014/0029144 (hereinafter “Kaku”) does not teach or disclose that when the voltage of a noise on the first node of the ESD circuit is smaller than the threshold of the voltage control unit, or the voltage of the noise on the first node of the ESD circuit is larger than or equal to the threshold of the voltage control circuit and the voltage of the first node of the ESD drops to smaller than the threshold of the voltage control unit after the noise is gone, the control circuit sends the control signal to the ESD circuit to disable the ESD circuit. However, Kaku teaches a diode circuit (i.e. diode circuit 5)(fig.1) which creates a threshold voltage (i.e. clamping voltage refer to [0021]). When this threshold voltage is exceeded, the shunt transistor (NMOS shunt transistor 7) is turned on (i.e. is active). When the threshold voltage is not exceeded the shunt transistor is turned off (i.e. inactive). If the voltage does not exceed the threshold voltage for any reason, the shunt transistor is turned off. It does not matter whether this voltage is due to normal operating voltages, noise, or ESD. If the voltage does exceed the threshold voltage for any reason, the shunt transistor is turned on. It does not matter whether this voltage is due to normal operating voltages, noise, or ESD. Therefore, Kaku teaches wherein when a voltage of a noise on the first node of the ESD circuit is smaller than the threshold of the voltage control unit, the control unit sends the .
	Regarding claims 6 and 7, applicant argues that Lien et al. U.S. Patent No. 6,069,782 (hereinafter “Lien”) does not teach or disclose that when the voltage of a noise on the first node of the ESD circuit is smaller than the threshold of the voltage control unit, or the voltage of the noise on the first node of the ESD circuit is larger than or equal to the threshold of the voltage control circuit and the voltage of the first node of the ESD drops to smaller than the threshold of the voltage control unit after the noise is gone, the control circuit sends the control signal to the ESD circuit to disable the ESD circuit. However, Lien teaches a diode array (i.e. diode array 122)(fig.2B) which creates a threshold voltage (refer to col. 7 lines 24-28). When this threshold voltage is exceeded, the shunt transistor (transistor 4)(fig.2B) is turned on (i.e. is active). When the threshold voltage is not exceeded the shunt transistor is turned off (i.e. inactive). If the voltage does not exceed the threshold voltage for any reason, the shunt transistor is turned off. It does not matter whether this voltage is due to normal operating voltages, noise, or ESD. If the voltage does exceed the threshold voltage for any reason, the shunt transistor is turned on. It does not matter whether this voltage is due to normal operating voltages, noise, or ESD. Therefore, Lien teaches wherein when a voltage of a noise on the first node of the ESD circuit is smaller than the threshold of the voltage control unit, the control unit sends the control signal to the ESD circuit to disable the ESD circuit (refer to col. 7 lines 24-28). Furthermore, Lien teaches wherein when a voltage of the noise on the first node of the ESD circuit is larger than or equal to the threshold of the voltage control unit and the voltage of the first node of the ESD circuit drops to smaller than the threshold of the voltage control unit after the noise is gone, the control circuit sends the control signal to the ESD circuit to disable the ESD circuit. In Lien, when the voltage exceeds the voltage threshold (“a voltage of the noise on the first node of the ESD circuit is larger than or equal to the threshold of the voltage control unit”), the ESD circuit is enabled (refer to col. 7 lines 48-58), however once the voltage is below 
	Therefore, the arguments in regards to claims 1-10 are not persuasive.
Claim Objections
Claims 1, 3, 6, and 8 are objected to because of the following informalities:  Claims 1, 3, 6, and 8 recite the limitation “larger than or equals to” in lines 11-12 and 17 of claim 1, lines 19 and 24 of claim 3, lines 11-12 and 17 of claim 6, and lines 19 and 24 of claim 8 and the limitation “and the voltage of the first node of the ESD circuit drops to smaller than the threshold of the voltage control unit after the noise gone” in lines 17-19 of claim 1, lines 24-26 of claim 3, lines 17-19 of claim 6, and lines 24-26 of claim 8. This appears to mean “larger than or equal to” and “and then the voltage of the first node of the ESD circuit drops to smaller than the threshold of the voltage control unit after the noise is gone”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaku U.S. Patent Application 2014/0029144 (hereinafter “Kaku”).
Regarding claim 1, Kaku teaches a control circuit (refer to fig.1) for ESD circuit (refer to Abstract), comprising: 	a resistor unit (i.e. resistor 4)(fig.1), comprising a first node (implicit) and a second node 
Regarding claim 2, Kaku teaches the control circuit according to claim 1, wherein the voltage control unit comprises one or more transistors (i.e. diodes 51-53)(fig.1)(refer also to [0017]), the one or more transistors are serial connected (implicit), and each of the one or more transistors is diode-connected (implicit).
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lien et al. U.S. Patent No. 6,069,782 (hereinafter “Lien”).
Regarding claim 6, Lien teaches a control circuit (refer to fig.2B) for ESD circuit (refer to col. 1 lines 6-10), comprising: 	a resistor unit (i.e. transistor 121)(fig.2B), comprising a first node (implicit)(refer to output terminal 126)(fig.2B) and a second node (refer to ground line 102)(fig.2B), the second node of the resistor unit coupled to a reference voltage (i.e. ground line 102)(fig.2B); and 	a voltage control unit (i.e. diode array 122)(fig.2B), comprising a first node (refer to power line 101)(fig.2B) and a second node (refer to output terminal 126)(fig.2B), the first node of the voltage control circuit coupled to a first node of an ESD circuit (i.e. power line 101)(fig.2B), the second node of the voltage control circuit coupled to the first node of the resistor unit (implicit) and a second node of the ESD circuit (i.e. output terminal 126)(fig.2B), 	wherein when a voltage of the first node of the ESD circuit is smaller than a threshold of the voltage control unit, the voltage control unit is turned off (implicit), a first voltage is configured as a control signal to be output to the second node of the ESD circuit to keep the ESD circuit inactive (implicit); when the voltage of the first node of the ESD circuit is larger than or equals to the threshold of the voltage control unit, the voltage control unit is turned on (implicit), and a second voltage is configured as the control signal to be output to the second node of the ESD circuit to cause the ESD circuit to be active (implicit);	wherein when a voltage of a noise on the first node of the ESD circuit is smaller than the threshold of the voltage control unit (refer to col. 7 lines 24-28 and lines 48-58), or the voltage of the noise on the first node of the ESD circuit is larger than or equals to the threshold of the voltage control unit (refer to col. 7 lines 24-28 and lines 48-58) and the voltage of the first node of the ESD circuit drops to smaller than the threshold of the voltage control unit after the noise gone (refer to col. 7 lines 24-28 
Regarding claim 7, Lien teaches the control circuit according to claim 6, wherein the voltage control unit comprises one or more transistors (i.e. diodes 122-1 to 122-5)(fig.2B), the one or more transistors are serial connected (implicit), and each of the one or more transistors is diode-connected (implicit).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lien et al. U.S. Patent No. 7,102,862 (hereinafter “Lien2”) and further in view of Kaku.
Regarding claim 3, Lien2 teaches a control circuit (i.e. trigger circuit 206)(fig.2B) for ESD circuit (refer to Abstract), comprising: 	a resistor unit (i.e. resistor 216)(fig.2B), comprising a first node (implicit)(refer to pad 202)(fig.2B) and a second node (implicit)(refer to node 214)(fig.2B), the first node of the resistor unit coupled to a first node of an ESD circuit (i.e. pad 202)(fig.2B); 	a voltage control unit (i.e. capacitor 212)(fig.2B), comprising a first node (refer to node 214)(fig.2B) and a second node (refer to pad 204)(fig.2B), the first node of the voltage control circuit coupled to the second node of the resistor unit (implicit), the second node of the voltage control circuit coupled to a reference voltage (implicit), 	an inverter unit (i.e. delay stage)(fig.2B), comprising a first node (implicit)(refer to node 214)(fig.2B), a second node (implicit)(refer to the gate of transistor 217)(fig.2B), the first node of the inverter unit coupled to the second node of the resistor unit (implicit); and 	an output unit (i.e. transistor 217)(fig.2B), comprising a first node (i.e. gate of transistor 217)(fig.2B), a second node (refer to pad 204)(fig.2B) and a third node (i.e. node 218)(fig.2B), the first node of the output unit coupled to the second node of the inverter unit (implicit), the second node of the output unit coupled to the first node of the ESD circuit or the reference voltage (implicit), and the third node of the output unit coupled to a second node of the ESD circuit (i.e. node 218)(fig.2B), however Lien2 does not teach the inverter unit comprising a third node and a fourth node, the third node of the inverter unit coupled to the first node of the ESD circuit, and the fourth node of the inverter unit coupled to the reference voltage; wherein when a voltage of the first node of the ESD circuit is smaller than a threshold of the voltage control unit, the voltage control unit is turned off, the output unit is turned on, and a first voltage is configured as a control signal to be output to the second node of 
Regarding claim 4, Lien2 and Kaku teach the control circuit according to claim 3, wherein the voltage control unit comprises one or more transistors (i.e. Kaku diodes 51-53)(fig.1)(refer also to Kaku [0017]), the one or more transistors are serial connected (implicit)(refer to Kaku fig.1), and each of the one or more transistors is diode-connected (implicit)(refer to Kaku fig.1).
Regarding claim 5, Lien2 and Kaku teach the control circuit according to claim 3, wherein the inverter unit comprises one or more inverters (refer to Lien2 delay stage 222)(fig.2B)(refer also to Kaku inverters 81-83)(fig.1).
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lien2 and further in view of Lien.
Regarding claim 8, Lien2 teaches a control circuit (i.e. trigger circuit 206)(fig.2C) for ESD circuit (refer to Abstract), comprising: 	a resistor unit (i.e. resistor 216)(fig.2C), comprising a first node (implicit)(refer to node 214)(fig.2C) and a second node (implicit)(refer to pad 204)(fig.2C), the second node of the resistor unit coupled to a reference voltage (i.e. pad 204)(fig.2C); 	a voltage control unit (i.e. capacitor 212)(fig.2C), comprising a first node (refer to pad 202)(fig.2C) and a second node (refer to node 214)(fig.2C), the first node of the voltage control circuit coupled to a first node of the ESD circuit (refer to pad 202)(fig.2C), the second node of the voltage control circuit coupled to the first node of the resistor unit (implicit), 	an inverter unit (i.e. delay stage)(fig.2C), comprising a first node (implicit)(refer to node 214)(fig.2C), a second node (implicit)(refer to the gate of transistor 217)(fig.2C), the first node of the inverter unit coupled to the first node of the resistor unit and the second node of the voltage control 
Regarding claim 9, Lien2 and Lien teach the control circuit according to claim 8, wherein the voltage control unit comprises one or more transistors (i.e. Lien diodes 122-1 to 122-5)(fig.2B), the one or more transistors are serial connected (implicit), and each of the one or more transistors is diode-connected (implicit).
Regarding claim 10, Lien2 and Lien teach the control circuit according to claim 8, wherein the inverter unit comprises one or more inverters (refer to Lien2 delay stage 222)(fig.2C)(refer also to Lien inverter 123)(fig.2B).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN J COMBER/Primary Examiner, Art Unit 2839